Citation Nr: 1630781	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-18 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for respiratory problems as a result of asbestos exposure.

2.  Entitlement to service connection for a neck injury.

3.  Entitlement to service connection for right and left hand numbness.

4.  Entitlement to service connection for right and left leg numbness.

5.  Entitlement to service connection for right hip joint disorder.

6.  Entitlement to service connection for a spinal injury.

7.  Entitlement to service connection for a bilateral hearing loss disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from July 1972 to February 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2016, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for respiratory problems; a neck injury; right and left hand numbness; right and left leg numbness; a right hip disorder and spinal injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's hearing loss is related to his in-service noise exposure.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In the case of any Veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2014).  The term chronic disease includes organic diseases of the nervous system, including sensorineural hearing loss.  38 U.S.C.A. § 1101(3) (West 2014); see also 38 C.F.R. § 3.309(a) (2015).

Here, the record reflects competent and credible evidence of a current disability - namely bilateral hearing loss of sufficient severity to establish a disability for VA purposes.  The Veteran was afforded VA examinations in June 2009 and December 2012.  The examinations revealed the following puretone thresholds, in decibels:




HERTZ 


2009
500
1000
2000
3000
4000
RIGHT
25
25
30
55
60
LEFT
25
25
30
55
65




HERTZ 


2012
500
1000
2000
3000
4000
RIGHT
10
15
50
55
70
LEFT
15
20
20
55
60

The Veteran's Maryland CNC word recognition scores in 2009 were 88 percent in the right ear and 92 percent in the left ear and in 2012 were 82 percent in right ear and 86 percent in the left ear.  The examiners noted that the Veteran had sensorineural hearing loss in both ears.  The Veteran's audiological results meet the criteria for hearing loss as defined by VA regulations.  Thus, the evidence supports a finding of a current disability.

Next, there is evidence of an in-service injury.  Specifically, the Veteran testified that he was a machinist's mate and worked primarily in the engine room of a destroyer ship without the benefit of hearing protection.  This is confirmed by the Veteran's DD 214 which indicates that the Veteran's specialty was a "marine mechanic."  He also testified that he worked near aircraft during refueling details.  Accordingly, the Board accepts the Veteran's account of in service acoustic trauma.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's bilateral hearing loss is related to his military service.  

The 2009 examiner noted that there were no hearing tests from the military and therefore she did not know the status of the Veteran's hearing at the time of discharge.  She concluded that she could not make an opinion with regard to hearing loss without resort to mere speculation.  She related the Veteran's tinnitus to his hearing loss.  The 2012 examiner opined that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The examiner explained that the Veteran's in-service audiometric records were not available.  The examiner also noted that the Veteran's specialty as a machinist's mate exposed him to noise while he was aboard the ship.  She also noted that he had post-service occupational noise exposure.  Although the examiner could not provide an opinion regarding hearing loss, she related the Veteran's tinnitus to service based on his in-service noise exposure.  

Although the Veteran's service treatment records are unavailable, the Veteran has testified that he noticed hearing problems during service once his ship was docked and the engines were turned off.  He has also noticed hearing problems post service.  The Board finds the testimony as to continuity of symptoms credible.  There is no medical opinion to the contrary.  Rather, the VA audiologists stated that they could not resort to speculation regarding the etiology of the Veteran's hearing loss.  Of note, the 2012 audiologist related the Veteran's tinnitus to his in-service noise exposure and the 2009 audiologist opined that the Veteran's tinnitus was related to his bilateral hearing loss.  The Board finds that the weight of the evidence supports the conclusion that the Veteran's bilateral hearing loss is related to his in-service noise exposure.  

The Board also notes that the Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as it is an observable symptom.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of hearing loss since service. 

Given the Veteran's current hearing loss; his in-service military occupational specialty; his in-service noise exposure and his credible report of continuity of symptoms, the Board finds that the preponderance of the evidence is in favor of claim.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  




REMAND

First, the Veteran has not been afforded a VA examination in regard to his remaining service connection claims.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the Board hearing, the Veteran testified that he suffers from chronic bronchitis due to what he believes was his exposure to asbestos while on board the ship during service.  Post service treatment records indicate the Veteran was treated for shortness of breath and chronic obstructive pulmonary disease (COPD).  In the September 2009 rating decision, the RO found that the Veteran had probable exposure to asbestos while serving aboard the USS VULCAN and the USS FORREST SHERMAN.  Based on the foregoing facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's currently diagnosed respiratory disorders are due to his probable asbestos exposure.  

Next, he testified that in 1974 he injured his back and neck while falling down the ladder to the engine room during a rough storm.  As mentioned above, the Veteran's specialty was a machinist's mate and his primary duty location was in the engine room.  He stated that he fell almost 30 feet and had to be taken out on a stretcher and transported to a hospital in Barcelona, Spain.  He also testified that he was off duty for several months as a result of the fall and on light duty for 6 to 8 months.  Post service, the Veteran had back surgery around 1997/1998 and neck surgery in 2002.  Based on the foregoing facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's current neck and spinal disabilities are due to his in-service fall down the ladder.  

Next, the Veteran testified that once he returned to full duty, he was on ammunition detail and experienced right hip pain while carrying projectiles on board.  He continued to experience pain post service and was told that he has some nerve damage which affects his hips, legs and arms.  Based on the foregoing facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran has any currently diagnosed disorder of the hip, arms or legs that was incurred in service or caused by his spinal injury and/or his lifting of projectiles.  

Second, as mentioned above, there is evidence that the Veteran's hip, arm and leg disabilities may be related to his spinal disability.  See Allen v. Brown, 7 Vet. App. 439 (1995)(secondary service connection available where a Veteran's non-service-connected is aggravated by his service-connected disability).  The Veteran has not been provided notice regarding secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.

Third, the Veteran testified that he was treated at a hospital in Barcelona, Spain in 1974.  The Board understands that the Veteran's service treatment records are unavailable.  However, the Veteran may have been treated at a civilian Spanish hospital and not a military one.  In that case, his hospital records may be available through a direct request to the hospital.  On remand, efforts should be made to identify the hospital where the Veteran was treated and request the relevant medical records.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

Finally, the Veteran has reported that he received treatment at VA Medical Centers in Birmingham and Childersburg.  There are no VA treatment records associated with the Veteran's claims folder.  On remand, VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the medical centers in Birmingham and Childersburg, and all associated clinics, as well as any other VA facility identified by Veteran or in the record.

2.  Contact the Veteran and request that he provide or authorize the release of records from the hospital where he was treated in Barcelona, Spain, as well as any other records, not already of record, that are relevant to his claim.  See April 2016 Videoconference Board Hearing Transcript, p.4. 

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Provide notice to the Veteran concerning how to substantiate a claim for service connection as secondary to a service-connected disability.

4.  After the development requested above is complete, schedule the Veteran for the appropriate VA examination or examinations regarding his respiratory, neck, hand, leg, hip and spinal claims.  The claims file must be made available to, and reviewed by, the examiner (s).  All appropriate clinical testing should be conducted.  The examiner(s) also should provide a medical opinion that expressly addresses the following:


Respiratory Problems

(a)  Opine whether the Veteran has any diagnosed respiratory disorder.  

The examiner's attention is directed to evidence of diagnoses of COPD, chronic bronchitis, etc.  See VA Report of Hospitalization, September 2014; April 2016 Videoconference Board Hearing Transcript, p.14.  The examiner is asked to reconcile any conflicting evidence.  

(b)  For each diagnosed respiratory disability, opine whether it is at least as likely as not (a 50 percent probability or greater) that the disability began in or is related to active service, to include due to presumed asbestos exposure while aboard the USS VULCAN and the USS FORREST SHERMAN.

Neck

(c)  Opine whether the Veteran has any diagnosed neck disability.  

(d)  For any diagnosed neck disability, opine whether it is at least as likely as not (a 50 percent probability or greater) that the disability began in or is related to active service, to include due to the Veteran's fall from down a ladder.

Hand and Leg

(e)  Opine whether the Veteran has any diagnosed nerve disabilities of the hands and legs.  

(f)  For any diagnosed hand or leg disability, opine whether it is at least as likely as not (a 50 percent probability or greater) that the disabilities began in or are related to active service.

(g)  For any diagnosed hand or leg disability, opine whether it is at least as likely as not (50 percent or greater probability) that the disabilities were caused by the Veteran's spinal disability.

(h)  For any diagnosed hand or leg disability, opine whether it is at least as likely as not that the disabilities are aggravated (i.e. worsened) by the Veteran's spinal disability. 

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i. the baseline manifestations of the Veteran's hand or leg disabilities found prior to aggravation; and

ii. the increased manifestations which, in the examiner's opinion, are proximately due to the spinal disability.

Hip

(i)  Opine whether the Veteran has any diagnosed hip disability.  

(j)  For any diagnosed hip disability, opine whether it is at least as likely as not (a 50 percent probability or greater) that the disability began in or is related to active service.

(k)  For any diagnosed hip disability, opine whether it is at least as likely as not (50 percent or greater probability) that the disability was caused by the Veteran's spinal disability.

(l)  For any diagnosed hip disability, opine whether it is at least as likely as not that the disability is aggravated (i.e. worsened) by the Veteran's spinal disability. 

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i. the baseline manifestations of the Veteran's hip disability found prior to aggravation; and

ii. the increased manifestations which, in the examiner's opinion, are proximately due to the spinal disability.

Spinal

(m)  Opine whether the Veteran has any diagnosed spinal disability.  

The examiner's attention is directed to a July 2010 radiology report which indicates that the Veteran has degenerative changes throughout the spine, spondylosis and scoliosis. 

(n)  For any diagnosed spinal disability, opine whether it is at least as likely as not (a 50 percent probability or greater) that the disability began in or is related to active service, to include due to the Veteran's fall from down a ladder.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  The examiner is further advised that pertinent service treatment records may be missing, and that the Veteran's description of symptoms and treatment should be accepted as supplementing the lack of documentation unless there is a valid medical reason to reject the allegations.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


